DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 15.  Claim 8 recites the limitations of:
A currency trading method based on blockchain comprising:
making a smart contract on a blockchain receive a first setting instruction from a transaction sender, and the first setting instruction setting a first exchange rate at which a first token is exchanged for a second token;
making the smart contract receive a quantity of first transactions sent by the transaction sender, and the first transactions redeeming first tokens;
making the smart contract receive a second setting instruction from a transaction receiver, and the second setting instruction setting the second exchange rate at which the second tokens is exchanged for the first tokens;
making the smart contract receive a quantity of second transactions sent by the transaction receiver, and the second transactions redeeming the second tokens;
making the smart contract generate target transactions according to the first exchange rate, the quantity of the first transactions, the second exchange rate and the quantity of the second transactions, and send the target transactions to a third-party platform to notify the third-party platform to mediate the target transactions; and
making the smart contract receive a redemption instruction sent by the third-party platform, wherein
in response to the redemption instruction, making the smart contract send the second tokens corresponding to the quantity of the first transactions to the transaction sender according to the quantity of the first transactions and the first exchange rate, and send the first tokens corresponding to the quantity of the second transactions to the transaction receiver according to the quantity of the second transactions and the second exchange rate.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as commercial and legal (smart contract) interactions (e.g. generate target transactions according to a first exchange rate, making the smart contract receive a redemption instruction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as Claim 8 does not require a computer or processor to perform any of the steps, the claims are also abstract under Mental Processes, where the claims can be performed with pen and paper.  Also using a generic computer to perform an abstract idea has been shown to also be non-statutory.
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receive and send (transmit) are steps that are considered insignificant extra solution activity and mere  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The claims further limit the abstract ideas or are themselves abstract.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has “making a smart contract on a blockchain receive…; making the smart contract receive a quantity of first transactions...; making the smart contract receive a second setting instruction…; making the smart contract receive a quantity of second transactions…; making the smart contract generate target transactions…; making the smart contract receive a redemption instruction…” where making a smart contract receive and generate is indefinite.  A smart contract is a set of rules or software of some type and therefore by itself cannot be made to do anything (i.e. a computer would have to process the smart contract and the computer would then perform or execute the instructions of receive, generate, send, etc.).  Claims 1-7 and 9-20 have similar problems.  
Claims 2-7, 9-14, and 16-20 are further rejected as they depend from their respective independent claims. 

	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20200014682 to Lee Jun Haeng et al. (hereinafter referred to as Lee et al., mapped to separate PDF file provided) in view of Pub. No. US 2019/0068365 to Wright et al.
Regarding claims 1, 8, and 15
(claim 8) A currency trading method based on blockchain comprising:

making a smart contract on a blockchain receive a first setting instruction from a transaction sender, and the first setting instruction setting a first exchange rate at which a first token is exchanged for a second token;

Lee et al. teaches:

Receive by a blockchain a first transaction at a first exchange rate for certain cryptocurrency (first token)…
collect transactions outside the blockchain network 4 (OFF Chain). That is, the processor 110 may receive a transaction from the plurality of user clients 3 through the communication interface 130. The transaction may have been digitally signed with the private key of the client that sent the transaction. The transaction may be a transaction for exchanging a certain cryptocurrency with another cryptocurrency at a predetermined exchange rate. For example, the processor 110, via the communication interface 130, from one of the plurality of user clients 3 (eg, the first client) 3a, the private key of the user client (eg, the first). Digitally signed with one private key), and a transaction for exchanging one cryptocurrency (e.g., the first cryptocurrency) with another cryptocurrency (e.g., the second cryptocurrency) at a predetermined exchange rate (e.g., the first exchange rate). (Eg, first transaction). In addition, the processor 110, via the communication interface 130, from one user client (eg, the second client) 3b of the plurality of user clients 3, the private key of the user client (eg, the second individual). Key) and a transaction (e.g., to exchange one cryptocurrency (e.g., a second cryptocurrency) with another cryptocurrency (e.g., a first cryptocurrency) at a predetermined exchange rate (e.g., a second exchange rate). : Second transaction).” (pg. 8, para. 7)

May execute (making) a  smart contract, for crptocurrency exchange (therefore token)…
“In addition, the communication interface 130 may communicate with one or more nodes on the blockchain-based blockchain network 4. As mentioned above, one or more nodes 2 may execute a smart contract, or DEX 5, for cryptocurrency exchange on the blockchain.” (pg. 8, para. 2)

	See Token below.

making the smart contract receive a quantity of first transactions sent by the transaction sender, and the first transactions redeeming first tokens;

Where the purchase (transaction) is for a quantity and price…
“Each purchase order 8060 is an order to purchase a specific cryptocurrency (eg, a second cryptocurrency), and may have a quantity (column 8040) and a desired price (column 8030) of the specific cryptocurrency. The illustrated order book 8010 is prepared based on the exchange of a specific cryptocurrency with KRW (Korean Won). Accordingly, the price (column 8030) represents the price according to KRW of each basic unit (1) of a specific cryptocurrency. For example, the purchase order 8080 may be an order to purchase 0.220 specific cryptocurrencies for 19,988,000 won per cryptocurrency. However, as described above, the price may be a price based on other cryptocurrencies, not a price based on real currency such as KRW. To exchange (buy / sell) a cryptocurrency at a price based on another cryptocurrency may be equivalent to exchanging the cryptocurrency with another cryptocurrency at a constant exchange rate. For example, the price (column 

making the smart contract receive a second setting instruction from a transaction receiver, and the second setting instruction setting the second exchange rate at which the second tokens is exchanged for the first tokens;

Receive by a blockchain a second transaction at a second exchange rate for another cryptocurrency (second token)…
“The processor 110 may collect transactions outside the blockchain network 4 (OFF Chain). That is, the processor 110 may receive a transaction from the plurality of user clients 3 through the communication interface 130. The transaction may have been digitally signed with the private key of the client that sent the transaction. The transaction may be a transaction for exchanging a certain cryptocurrency with another cryptocurrency at a predetermined exchange rate. For example, the processor 110, via the communication interface 130, from one of the plurality of user clients 3 (eg, the first client) 3a, the private key of the user client (eg, the first). Digitally signed with one private key), and a transaction for exchanging one cryptocurrency (e.g., the first cryptocurrency) with another cryptocurrency (e.g., the second cryptocurrency) at a predetermined exchange rate (e.g., the first exchange rate). (Eg, first transaction). In addition, the processor 110, via the communication interface 130, from one user client (eg, the second client) 3b of the plurality of user clients 3, the private key of the user client (eg, the second individual). Key) and a transaction (e.g., to exchange one cryptocurrency (e.g., a second cryptocurrency) with another cryptocurrency (e.g., a first cryptocurrency) at a predetermined exchange rate (e.g., a second exchange rate). : Second transaction).” (pg. 8, para. 7)


making the smart contract receive a quantity of second transactions sent by the transaction receiver, and the second transactions redeeming the second tokens;

Where the purchase (transaction) is for a quantity and price…
“Each purchase order 8060 is an order to purchase a specific cryptocurrency (eg, a second cryptocurrency), and may have a quantity (column 8040) and a desired price (column 8030) of the specific cryptocurrency. The illustrated order book 8010 is prepared based on the exchange of a specific cryptocurrency with KRW (Korean Won). Accordingly, the price (column 8030) represents the price according to KRW of each basic unit (1) of a specific cryptocurrency. For example, the purchase order 8080 may be an order to purchase 0.220 specific cryptocurrencies for 19,988,000 won per cryptocurrency. However, as described above, the price may be a price based on other cryptocurrencies, not a price based on real currency such as KRW. To 

making the smart contract generate target transactions according to the first exchange rate, the quantity of the first transactions, the second exchange rate and the quantity of the second transactions, and send the target transactions to a third-party platform to notify the third-party platform to mediate the target transactions; and

Derive and calculate (generate) exchange rate (target transactions) from CEX (therefore send to third-party platform) based on exchange rate of each (first and second) transaction…
“When CEX 1 matches between transactions, this may be done based on the exchange rate of the transaction (order). In an embodiment, the CEX 1 to the electronic device 10 may match the two transactions when the exchange rates of the two transactions correspond (that is, when a predetermined condition is satisfied). That is, the processor 110 may derive the exchange rate of the transaction from the contents of the transaction, and use the exchange rate to match the transactions. At this time, the exchange rate of each transaction may be calculated as the ratio between the selling amount and the buying amount of each transaction.” (pg. 15, para. 2) (CEX = centralized exchanges)

making the smart contract receive a redemption instruction sent by the third-party platform, wherein

One example of exchange (therefore receive a redemption instruction) by processor (CEX)… 
“In one embodiment, when the amount of cryptocurrency to be exchanged between two matching transactions is inconsistent, the processor 110 may perform cryptocurrency exchange for only a part of the quantity to be exchanged based on the contents of the two transactions. (partial fill). For example, the exchange rate may be determined according to the various methods described above, and the amount of cryptocurrency represented by one of the two matched transactions may not be exhausted when the exchange is performed at the determined exchange rate. In this case, only a possible amount is exchanged in view of the contents of the transaction, and the processor 110 of the electronic device 10 may store information on the remaining quantity that is not exchanged in the transaction in the memory 120.” (pg. 16, para. 6)



Quantity and amount to be exchanged (therefore send second tokens based on quantity of first transaction to transaction sender and send first tokens based on quantity to the transaction receiver) based on exchange rate…
“In one embodiment, when the amount of cryptocurrency to be exchanged between two matching transactions is inconsistent, the processor 110 may perform cryptocurrency exchange for only a part of the quantity to be exchanged based on the contents of the two transactions. (partial fill). For example, the exchange rate may be determined according to the various methods described above, and the amount of cryptocurrency represented by one of the two matched transactions may not be exhausted when the exchange is performed at the determined exchange rate. In this case, only a possible amount is exchanged in view of the contents of the transaction, and the processor 110 of the electronic device 10 may store information on the remaining quantity that is not exchanged in the transaction in the memory 120.” (pg. 16, para. 6)

Token
Lee et al. teaches cryptocurrency and blockchain.  They do not literally teach “token.”

Wright et al. also in the business of cryptocurrency and blockchain teaches:
Token associated with cryptocurrency…
“…The method may further include the step of submitting the transaction Tx to a blockchain. In effect, the cryptocurrency (B1) may thus be locked on the blockchain in association with the token. The quantity of cryptocurrency (B1) can only be spent (redeemed) upon provision of an unlocking script which meets the requirements of the locking script for the output TxO. In particular, a redeem script must be presented which, when hashed, matches the hash provided in the locking script of TxO. As the locking script for output TxO comprises the hash of the redeem script which in turn includes the token (in the metadata), the cryptocurrency (B1) is associated with the token. Upon presentation of the correct unlocking (redeem) script, ownership of the cryptocurrency (B1) may be transferred to the redeeming party or user i.e. it is spent.” [0037]

Example of token linked to BTC (cryptocurrency)…
The value of the token may be contractually specified and is linked to the underlying BTC amount via a ‘pegging rate’. The token is exchangeable via a novel type of transaction using a cryptocurrency protocol such as the bitcoin protocol. The bitcoin value on the transaction acts as a token representing a rights contract in digital form. The contract itself may be stored on the blockchain or may be kept in a publicly accessible, off-block location, or may be held privately by the parties to the contract depending on the particular embodiment. Where the contract is not stored on the blockchain, the transaction may store a unique pointer, identifier or any other type of reference to the contract.” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Lee et al. the ability to do use a token as taught by Wright et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright et al. who teaches tokens can be used with cryptocurrency to facilitate blockchain transactions.

Regarding claims 2, 9, and 16
(claim 9) The currency trading method based on blockchain according to claim 8, further comprising:
making the third-party platform determine whether the target transactions match matchmaking conditions, and the target transactions being established when the target transactions matches the matchmaking conditions.

Lee et al. teaches:
Example of CEX (third-party platform) match using the derived (target) exchange rate…
“When CEX 1 matches between transactions, this may be done based on the exchange rate of the transaction (order). In an embodiment, the CEX 1 to the electronic device 10 may match the two transactions when the exchange rates of the two transactions correspond (that is, when a predetermined condition is satisfied). That is, the processor 110 may derive the exchange rate of the transaction from the contents of the transaction, and use the exchange rate to match the transactions. At this time, the exchange rate of each transaction may be calculated as the ratio between the selling amount and the buying amount of each transaction.” (pg. 15, para. 2) (CEX = centralized exchanges )

Regarding claims 3, 10, and 17
(claim 10) The currency trading method based on blockchain according to claim 9, further comprising:
making the third-party platform determine whether the first tokens in an account of the transaction sender meet the quantity of the second transactions, and determine whether the second tokens in an account of the transaction receiver meet the quantity of the first transactions, and determine whether the first exchange rate is within a first threshold range, and determine whether the second exchange rate is within a second threshold range;

Lee et al. teaches:
Using smart contracts as decentralized exchanges (DEX) for matching transactions…
“Blockchain technology for storing cryptocurrencies has a feature that prevents forgery of data, so hacking is practically impossible, but threats of hacking exist in cryptocurrency exchanges that operate separately from them. In response, cryptocurrency exchanges, called decentralized exchanges (DEX), implemented as smart contracts operating on the blockchain, have been proposed as an alternative. DEX may match transactions for cryptocurrency exchange on the blockchain network, thereby enabling cryptocurrency exchange between each user client.” (pg. 2, para. 4)

DEX for exchanging and matching cryptocurrency (tokens)…
“1 is a diagram illustrating an embodiment of a process of matching a transaction for cryptocurrency exchange using DEX. In the illustrated embodiment, at least one user client 3a, 3b of the blockchain can exchange cryptocurrencies via Decentralized Exchanges (DEX) 5 operating on the blockchain network 4. DEX is a decentralized cryptocurrency exchange that operates on the blockchain and can be implemented as a smart contract. The operation corresponding to the operation of the DEX 5 may be substantially performed by the plurality of nodes 2 on the blockchain. Each user client of the blockchain can issue a transaction for exchanging a cryptocurrency he holds with another user client. DEX may match these transactions on a blockchain network, enabling cryptocurrency exchange between each user client.” 

Example of determine quantity of cryptocurrency (token) that meets part of (second quantity)…
“In one embodiment, when the amount of cryptocurrency to be exchanged between two matching transactions is inconsistent, the processor 110 may perform cryptocurrency exchange for only a part of the quantity to be exchanged based on the contents of the two transactions. (partial fill). For example, the exchange rate may be determined according to the various methods described above, and the amount of cryptocurrency represented by one of the two matched transactions may not be exhausted when the exchange is performed at the determined exchange rate. In this case, only a possible amount 

Verify (determine) the bitcoins (first tokens) actually has (therefore in an account) of the user…
“The processor 110 may verify the validity of the transaction in various ways, outside the blockchain network 4 (OFF Chain). The processor 110 may verify the validity of the transaction based on information such as its digital signature, balance information of the user client, expiration time of the transaction, and the like. In one embodiment, the processor 110 may be configured to a public key (eg, a first public key, a second public key) corresponding to a private key (eg, a first private key and a second private key) of the corresponding user client. Based on this, the digital signature of each of the transactions can be verified. In one embodiment, the processor 110 may verify whether the transaction is valid based on balance information of the user client that issued the transaction. In other words, the processor 110, the balance of the cryptocurrency (for example, the first cryptocurrency) that the user client (for example, the first client) wants to exchange in a predetermined transaction (for example, the first transaction), the corresponding user client ( Example: In the light of the balance information of the first client), it may be determined whether it is appropriate. For example, in the case of a transaction for exchanging 5 bitcoins with 1 etherium, the processor 110 may verify whether the corresponding user client actually has 5 bitcoins, thereby validating the transaction. The balance of the user client can be obtained from the balance information stored in the smart contract on the blockchain network 4. The processor 110 may also perform validation based on the balance information for other transactions (eg, the second transaction).” (pg. 8, para. 8 – pg. 9, para. 1)

Example of private key (account) of a subject…
“In the present disclosure, the digital signature may be a method for verifying which subject comes from a particular data through an encryption method using a private key and a public key. Data encrypted using a private key can only be decrypted using a public key paired with the private key. The private key may be an encryption key owned by the subject without being shared, and the public key may be a shared encryption key that anyone can check. The public key can serve as the address of the subject. For example, in the present disclosure, a transaction is digitally signed and transmitted, which means that the hash value obtained by applying the hash function to the transaction is encrypted with a private key to generate a digital signature, and then the digital signature is transmitted with the original transaction. Can be. The receiving side (eg CEX (1)) can decrypt the digital signature with the public key, obtain the hash value, and compare it with the hash value obtained by applying the hash function to the original transaction again. If the hash values compared are the same, then the 

	See Threshold below.

establish the target transactions when the first tokens in the account of the transaction sender meet the quantity of the second transactions, and when the second token in the account of the transaction receiver meet the quantity of the first transactions, and when the first exchange rate is within the first threshold range, and when the second exchange rate is within the second threshold range; and

Derive and calculate (generate) exchange rate (target transactions) from CEX (third-party platform) based on exchange rate of each (first and second) transaction…
“When CEX 1 matches between transactions, this may be done based on the exchange rate of the transaction (order). In an embodiment, the CEX 1 to the electronic device 10 may match the two transactions when the exchange rates of the two transactions correspond (that is, when a predetermined condition is satisfied). That is, the processor 110 may derive the exchange rate of the transaction from the contents of the transaction, and use the exchange rate to match the transactions. At this time, the exchange rate of each transaction may be calculated as the ratio between the selling amount and the buying amount of each transaction.” (pg. 15, para. 2) (CEX = centralized exchanges )

See Threshold below

send a redemption instruction to the smart contract when the target transactions are established.

Quantity and amount to be exchanged (therefore send second tokens based on quantity of first transaction to transaction sender and send first tokens based on quantity to the transaction receiver) based on exchange rate…
“In one embodiment, when the amount of cryptocurrency to be exchanged between two matching transactions is inconsistent, the processor 110 may perform cryptocurrency exchange for only a part of the quantity to be exchanged based on the contents of the two transactions. (partial fill). For example, the exchange rate may be determined according to the various methods described above, and the amount of cryptocurrency represented by one of the two matched transactions may not be exhausted when the exchange is performed at the determined exchange rate. In this case, only a possible amount is exchanged in view of the contents of the transaction, and the processor 110 of the electronic device 10 may store information on the remaining quantity that is not exchanged in the transaction in the memory 120.” (pg. 16, para. 6)

Both CEX and DEX can be used…
“2 is a diagram illustrating a cryptocurrency exchange process according to various embodiments of the present disclosure. In the cryptocurrency exchange process according to various embodiments of the present disclosure, CEX 1 may be additionally used in addition to DEX 2. Centralized Exchange (CEX) is a centralized exchange. In the present disclosure, some of the above-described roles of the DEX may be performed in the centralized area by supplementing the DEX. The CEX can operate in a blockchain in which the DEX is operated and an area separate from the blockchain network 4, for example, a general Internet network. The user clients 3a and 3b may deliver the issued transactions 1000a and 1000b to the CEX instead of the DEX. The CEX may validate the transactions or perform the matching between the transactions, so that only the matched transactions may be delivered to one node 2a of the blockchain.” (pg. 6, para. 1)

Threshold 
The combined references teach exchange rates.  They do not teach threshold.

Wright et al. also in the business of exchange rates teaches:
Threshold range for exchange rates…
“A direct match of all conditions in the two invitations may not be required at step 406 for a positive match to be confirmed. Indeed, the process 400 may only require that some of the conditions match. Additionally or alternatively, one or more the conditions need not fully match. For example, if conditions being compared are exchange rates proposed in each condition, the process 400 may confirm a positive match provided the rates are within a predetermined threshold range of each other. For example, if Alice proposes a minimum rate condition of 4×10.sup.−5 tokenised CAD/satoshi and Bob's equivalent maximum proposed rate is 3.9×10.sup.−5 tokenised CAD/satoshi, the process may still confirm or propose a condition match even though Bob's offered rate doesn't quite satisfy Alice's original requirements. In such circumstances, upon match, Alice may be given an option to accept. It will be appreciated that if Bob's equivalent maximum proposed rate is 4.1×10.sup.−5 tokenised CAD/satoshi, then the condition would be satisfied. In another example, the conditions might be respective values for goods and services proposed in an offer and request. The process 400 may again confirm a positive match provided the two values are within a predetermined threshold range of each other. In each case, the predetermined threshold range may be, for example, a discrete value or a percentage of the offer value or request value. In some embodiments, there may be a condition which can be set either to allow or disallow close matches, i.e. where there is not a direct match between Alice and Bob's respective offers. Equally, there may be a condition which 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Lee et al. the ability to do use a token as taught by Wright et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright et al. who teaches tokens can be used with cryptocurrency to facilitate blockchain transactions.

Regarding claims 4, 11, and 18
(claim 11) The currency trading method based on blockchain according to claim 8, further comprising:
making the smart contract determine whether the first tokens in an account of the transaction sender meets the quantity of the second transactions, and determines whether the second tokens in an account of the transaction receiver meets the quantity of the first transactions;

Lee et al. teaches:
Verify (determine) the bitcoins (first tokens) actually has (therefore in an account) of the user…
“The processor 110 may verify the validity of the transaction in various ways, outside the blockchain network 4 (OFF Chain). The processor 110 may verify the validity of the transaction based on information such as its digital signature, balance information of the user client, expiration time of the transaction, and the like. In one embodiment, the processor 110 may be configured to a public key (eg, a first public key, a second public key) corresponding to a private key (eg, a first private key and a second private key) of the corresponding user client. Based on this, the digital signature of each of the transactions can be verified. In one embodiment, the processor 110 may verify whether the transaction is valid based on balance information of the user client that issued the transaction. In other words, the processor 110, the balance of the cryptocurrency (for example, the first cryptocurrency) that the user client (for example, the first client) wants to exchange in a predetermined transaction (for example, the first transaction), the corresponding user client ( Example: In the light of the balance information of the first client), it may be determined whether it is appropriate. For example, in the case of a transaction for exchanging 5 bitcoins with 1 etherium, the processor 110 may verify whether the corresponding user client actually has 5 bitcoins, thereby validating the transaction. The balance of the user client can be obtained from the balance information stored in the smart contract on the blockchain network 4. The processor 110 may also perform validation based on the balance information 

determine whether the first exchange rate is within the first threshold range, and determine whether the second exchange rate is within the second threshold range;

	See Threshold below.

when the first tokens in the account of the transaction sender meeting the quantity of the second transactions, and when the second tokens in the account of the transaction receiver meeting the quantity of the first transactions, and when the first exchange rate being within the first threshold range, and when the second exchange rate being within the second threshold range, send the second tokens corresponding to the quantity of the first transactions to the transaction sender according to the quantity of the first transactions and the first exchange rate, and send the first tokens corresponding to the quantity of the second transactions to the transaction receiver according to the quantity of the second transactions and the second exchange rate.

Example of send number of (quantity) of cryptocurrencies (fist/second tokens) to the node 2 (receiver/sender)…
“The user client 3a and the user client 3b may deposit a predetermined amount of cryptocurrency in the DEX 5 by a predetermined amount (S4010, S4020). In order to deposit in this way, the user client can send a predetermined number of cryptocurrencies to at least one node 2 of the blockchain on which DEX is executed. The DEX acts like a wallet of the user client and can store the received cryptocurrency. Information about the cryptocurrency delivered to the wallet of the smart contract DEX can be confirmed by other nodes 2 on the blockchain.” (pg. 10, para. 2)

Example of transfer and withdraw based on match (therefore send cryptocurrencies based on match)..
“The CEX 1 to the electronic device 10 may transfer the matched transaction 2000 to any one node 2 (S4070). This node may be the same node as the node which obtained the above-mentioned balance information, or may be another node. The node 2 may generate a block of the blockchain based on the matched transaction 2000 received, and accordingly, the balance information may be updated as described above.” (pg. 11, para. 4)

“If necessary, the user clients 3a and 3b may withdraw a predetermined number of cryptocurrencies held by the user, based on their balance information (S4080 and S4090). Withdrawal may be performed based on updated balance information according to the matched transaction. The cryptocurrency to be fetched may be fetched to the address of the corresponding user client appearing as the public key of the user client.” (pg. 11, para. 5)

Threshold 
The combined references teach exchange rates.  They do not teach threshold.

Wright et al. also in the business of exchange rates teaches:
Threshold range for exchange rates…
“A direct match of all conditions in the two invitations may not be required at step 406 for a positive match to be confirmed. Indeed, the process 400 may only require that some of the conditions match. Additionally or alternatively, one or more the conditions need not fully match. For example, if conditions being compared are exchange rates proposed in each condition, the process 400 may confirm a positive match provided the rates are within a predetermined threshold range of each other. For example, if Alice proposes a minimum rate condition of 4×10.sup.−5 tokenised CAD/satoshi and Bob's equivalent maximum proposed rate is 3.9×10.sup.−5 tokenised CAD/satoshi, the process may still confirm or propose a condition match even though Bob's offered rate doesn't quite satisfy Alice's original requirements. In such circumstances, upon match, Alice may be given an option to accept. It will be appreciated that if Bob's equivalent maximum proposed rate is 4.1×10.sup.−5 tokenised CAD/satoshi, then the condition would be satisfied. In another example, the conditions might be respective values for goods and services proposed in an offer and request. The process 400 may again confirm a positive match provided the two values are within a predetermined threshold range of each other. In each case, the predetermined threshold range may be, for example, a discrete value or a percentage of the offer value or request value. In some embodiments, there may be a condition which can be set either to allow or disallow close matches, i.e. where there is not a direct match between Alice and Bob's respective offers. Equally, there may be a condition which can be set to either allow or disallow counteroffers which are not strictly within the offered range.” [0142]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Lee et al. the ability to do use a token as taught by Wright et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wright et al. who teaches tokens can be used with cryptocurrency to facilitate blockchain transactions.

Regarding claims 5, 12, and 19
(claim 12) The currency trading method based on blockchain according to claim 8, further comprising:



Lee et al. teaches:
Determine if first and second exchange rate correspond (therefore calculate exchange rate differences between first and second exchange rates)…
“At this time, the CEX 1 to the electronic device 10 may determine whether the first exchange rate and the second exchange rate correspond, and if so, match the first transaction and the second transaction. In more detail, when the inverse of the first exchange rate matches the second exchange rate, the processor of the electronic device 10 may match the first transaction and the second transaction with each other.” (pg. 15, para. 4) Inherent with determine if rates correspond is calculate the rate difference.

Both CEX and DEX can be used…
“2 is a diagram illustrating a cryptocurrency exchange process according to various embodiments of the present disclosure. In the cryptocurrency exchange process according to various embodiments of the present disclosure, CEX 1 may be additionally used in addition to DEX 2. Centralized Exchange (CEX) is a centralized exchange. In the present disclosure, some of the above-described roles of the DEX may be performed in the centralized area by supplementing the DEX. The CEX can operate in a blockchain in which the DEX is operated and an area separate from the blockchain network 4, for example, a general Internet network. The user clients 3a and 3b may deliver the issued transactions 1000a and 1000b to the CEX instead of the DEX. The CEX may validate the transactions or perform the matching between the transactions, so that only the matched transactions may be delivered to one node 2a of the blockchain.” (pg. 6, para. 1)

calculate target second tokens according to the exchange rate difference and the quantity of the first transactions, or calculate a target first tokens according to the exchange rate difference and the quantity of the second transactions; and 

Determine (calculate) rate correspond (therefore differences is zero)…
“At this time, the CEX 1 to the electronic device 10 may determine whether the first exchange rate and the second exchange rate correspond, and if so, match the first transaction and the second transaction. In more detail, when the inverse of the first exchange rate matches the second exchange rate, the processor of the electronic device 10 may match the first transaction and the second transaction with each other.” (pg. 15, para.4)  Inherent with determine if rates correspond is calculate the rate difference.

Example of exchange only part of quantity (therefore calculate second target tokens and quantity) using the determined exchange rate…
may perform cryptocurrency exchange for only a part of the quantity to be exchanged based on the contents of the two transactions. (partial fill). For example, the exchange rate may be determined according to the various methods described above, and the amount of cryptocurrency represented by one of the two matched transactions may not be exhausted when the exchange is performed at the determined exchange rate. In this case, only a possible amount is exchanged in view of the contents of the transaction, and the processor 110 of the electronic device 10 may store information on the remaining quantity that is not exchanged in the transaction in the memory 120.” (pg. 16, para. 6)

send the target first tokens or the target second tokens to the third-party platform.

Derive and calculate (generate) exchange rate (target transactions) from CEX (therefore send to third-party platform) based on exchange rate of each (first and second) transaction…
“When CEX 1 matches between transactions, this may be done based on the exchange rate of the transaction (order). In an embodiment, the CEX 1 to the electronic device 10 may match the two transactions when the exchange rates of the two transactions correspond (that is, when a predetermined condition is satisfied). That is, the processor 110 may derive the exchange rate of the transaction from the contents of the transaction, and use the exchange rate to match the transactions. At this time, the exchange rate of each transaction may be calculated as the ratio between the selling amount and the buying amount of each transaction.” (pg. 15, para. 2) (CEX = centralized exchanges)

Regarding claims 6, 13, and 20
(claim 13) The currency trading method based on blockchain according to claim 8, further comprising:
making the smart contract receive a transaction order establishment instruction sent by the transaction sender, establish a transaction order which the first tokens are exchanged for the second tokens according to the transaction order establishment instruction.

Lee et al. teaches:
Exchange (therefore receive) by blockchain implemented as a smart contract, a transaction from a user (sender)…
“1 is a diagram illustrating an embodiment of a process of matching a transaction for cryptocurrency exchange using DEX. In the illustrated embodiment, at least one user client 3a, 3b of the blockchain can exchange cryptocurrencies via Decentralized Exchanges (DEX) 5 operating on the blockchain network 4. DEX is a decentralized cryptocurrency exchange that operates on the blockchain and can be implemented as a smart contract. The operation corresponding to the operation of the DEX 5 may be substantially performed by the plurality of nodes 2 user client of the blockchain can issue a transaction for exchanging a cryptocurrency he holds with another user client. DEX may match these transactions on a blockchain network, enabling cryptocurrency exchange between each user client.” (pg. 4, para. 3)

Example of taker order where order is closest to the current quotation (therefore an order establishment instruction)…
“In the present disclosure, a taker order is a type of order for cryptocurrency exchange, and may be an order that is immediately executed by taking an order listed in the order book. A take / sell order can be made to buy / sell by selecting one of the orders in the order book to buy / sell. The take buy order is usually entered at a higher price than the sell orders listed in the order book, and can be executed from the take buy order at the price closest to the current quotation. The take sell order is usually entered at a lower price than the buy orders listed in the order book, and can be executed from the take sell order closest to the current quotation.” (pg. 15, para. 7 – pg. 16, para. 1)

Regarding claims 7 and 14
14. The currency trading method based on blockchain according to claim 8, further comprising:
making the smart contract receive a redemption termination instruction sent by the transaction sender; return the rest of the first tokens to the transaction sender and return the rest of the second tokens to the transaction receiver according to the redemption termination instruction.

Lee et al. teaches:
DEX has a (receives) withdrawal (redemption) request from user (sender)…
“In one embodiment, in order to prevent problems due to inconsistency between the actual balance and the balance information obtained by the CEX 1, the CEX 1, that is, the electronic device 10, after a transaction is issued or a certain number of blocks. After this processing, the balance information can be obtained from either node. For the same reason, even when the user client 3 withdraws a predetermined amount of cryptocurrency from the DEX 5 based on the balance information, the DEX 5 to the one node 2 have a withdrawal request. After a certain time or after a certain number of blocks have been processed, the withdrawal request can be processed.” (pg. 12, para. 7)

Example of withdrawal (redemption instruction) of transaction after certain amount of time….
“In one embodiment, in order to avoid problems caused by inconsistencies between the actual balance and the balance information obtained by the CEX 1, the user client 3 sets the DEX 5 directly to trade only a certain amount of cryptocurrencies. It can also be. The set amount of cryptocurrency can be traded immediately, but for more quantities, the transaction (withdrawal) can be made after a certain time or after a certain number of blocks have been processed.” (pg. 12, para. 8)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least blockchain and exchange rates:
US-20210383469-A1; US-20190057362-A1; US-20200074460-A1; US-20200020032-A1; US-20190347652-A1; US-20190244290-A1; US-20190236594-A1; US-20190114706-A1; US-20190066065-A1; US-20200193419-A1; US-20200193418-A1; US-20200226596-A1; US-20200304421-A1; US-20200349563-A1; US-20210233071-A1; JP-2020126577-A; CN-111275414-A; CN-111080455-A; CN-111369353-A; CN-108171609-B 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693